Citation Nr: 1102548	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-11 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Veteran represented by:	Nebraska Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from November 1974 to November 
1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that the 
Veteran's current bilateral hearing impairment as defined by 38 
C.F.R. § 3.385 is related to his period of active military 
service, to include acoustic trauma therein, and against a 
finding that sensorineural hearing loss, as an organic disease of 
the nervous system, was manifested to a compensable degree within 
one year after separation from service.

2.  A preponderance of the evidence is against a finding that the 
Veteran's current tinnitus is related to his period of active 
military service, to include acoustic trauma therein, and against 
a finding that tinnitus, as an organic disease of the nervous 
system, was manifested to a compensable degree within one year 
after separation from service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 5103, 
5103A, 5107(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2010).

2.  Tinnitus was not incurred in or aggravated by active military 
service, nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 5103, 5103A, 5107(a) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the decision of the U.S. 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  Neither the Veteran nor his representative 
has alleged any prejudicial or harmful error in VCAA notice, and 
the Board finds, based upon the factors discussed herein, that no 
prejudicial or harmful error has been demonstrated in this case.

In a VCAA notice letter dated in July 2008, the Veteran was 
informed of the evidence needed to establish entitlement to 
service connection for his claimed disorders.  He was also 
advised regarding what evidence VA would obtain and make 
reasonable efforts to obtain on his behalf in support of his 
claims.  In particular regard to Dingess requirements, the 
Veteran was advised, in the July 2008 notice letter, how VA 
determines the disability rating and effective date once service 
connection is established.

Moreover, the record reflects that the Veteran has been provided 
with a copy of the above rating decision, and the February 2009 
SOC, which included discussion of the facts of the claims, 
pertinent laws and regulations, notification of the bases of the 
decisions, and a summary of the evidence considered to reach the 
decisions.  

In view of the foregoing, the Board concludes that the 
requirements of the notice provisions of the VCAA have been met, 
and there is no outstanding duty to inform the Veteran that any 
additional information or evidence is needed.  Quartuccio, 16 
Vet. App. at 187. 

In regard to VA's statutory duty to assist, the Board notes that 
the Veteran's service treatment records (STRs) are of record.  
The Veteran has also submitted a private audiogram and medical 
opinion dated in May 2008 from C.A.F., Au.D., in support of his 
claims. 

The Board also notes that the Veteran was afforded with a medical 
nexus opinion in connection with his claims in September 2008.  
Although no audiological examination was provided, the reviewing 
audiologist included the Veteran's audiometric results, as shown 
on the May 2008 private audiogram submitted by the Veteran, in 
the examination report.  Because the Veteran has provided 
evidence of a current bilateral hearing impairment and the 
presence of the disabilities does not appear to be in dispute, 
the Board finds that no audiological examination is necessary in 
this case.

As stated above, the September 2008 audiological examination 
report only includes a medical nexus opinion regarding the 
relative probability of a relationship between hearing loss and 
tinnitus and military service, based on review of the claims 
folder.  The Board notes that the reviewing audiologist confirmed 
review of the claims folder, discussed the audiometric findings 
included in the Veteran's service treatment records (STRs), and 
provided a rationale for his conclusion based on documentation 
contained in the record as well as medical principles known to 
the reviewer.  Although the Veteran's representative suggested, 
in the July 2009 VA Form 646, that the September 2008 
audiological opinion was inadequate, for these reasons, the Board 
finds that the examination report is adequate for the purposes of 
this adjudication. 

The Board observes that the Veteran reported, in response to the 
July 2008 VCAA notice letter, that he had no other information or 
evidence to give VA to substantiate his claim, and asked that his 
claim be decided as soon as possible.  See VCAA Notice Response 
dated September 4, 2008.  The Veteran has not made the RO or the 
Board aware of any other evidence relevant to this appeal that 
needs to be obtained.  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to the 
claims.  Accordingly, the Board will proceed with appellate 
review.

II.  Pertinent Law, Facts, and Analysis

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire 
record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court held that an appellant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear that 
to deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

In the present case, the Veteran seeks entitlement to service 
connection for bilateral hearing loss and tinnitus.  He contends 
that his current bilateral hearing loss was caused by acoustic 
trauma sustained during his period of service in the United 
States Army.  Specifically, he asserts that he developed hearing 
problems due to exposure to the loud noises associated with 
rifles, mortars, claymores, grenades, artillery, and loud 
infiltration courses while in the military.   

Service connection may be granted for disability or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  As a general 
matter, service connection for a disability on the basis of the 
merits of such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after service 
is required for service connection. 38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service. 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served ninety 
days or more of active service, and certain chronic diseases, 
such as organic diseases of the nervous system (e.g., 
sensorineural hearing loss and tinnitus), become manifest to a 
degree of 10 percent or more within one year after the date of 
separation from such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While 
the disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to the 
required degree during that time.  Id.

	Further, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").
	
	In this case, the Veteran is competent to report symptoms, 
because this requires only personal knowledge as it comes to him 
through his senses.  Layno, 6 Vet. App. at 470.   In determining 
whether statements are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted by or on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

For purposes of applying VA laws, impaired hearing is considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

VA regulations, however, do not preclude service connection for a 
hearing loss which first met VA's definition of disability after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Further, where a current disability due to hearing loss is 
present, service connection can be granted for a hearing loss 
disability where the veteran can establish a nexus between his 
current hearing loss and a disability or injury he suffered while 
he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).

In this case, the evidentiary record indicates that the Veteran 
currently suffers from a bilateral hearing impairment as defined 
by VA regulation.  As discussed above, he underwent a private 
audiological examination in May 2008, and the audiometric data 
reflected in the private audiogram was noted by the VA reviewing 
audiologist in the September 2008 VA audiological examination 
report.   On the May 2008 private audiological examination, pure 
tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
30
35
55
LEFT
40
30
30
45
70

Speech recognition scores with the Maryland CNC Test were 96 
percent bilaterally.  There is no indication that the audiometric 
results are unreliable or otherwise inadequate.  The private 
audiologist also noted that the Veteran demonstrated moderate 
high frequency sensorineural hearing loss bilaterally.

Thus, the above evidence sufficiently establishes a diagnosis of 
a current bilateral hearing impairment as defined by 38 C.F.R. 
§ 3.385 for the purposes of this adjudication.  

In addition, the evidence sufficiently establishes a current 
diagnosis of tinnitus.  Indeed, the Veteran reported on the June 
2008 Tinnitus Questionnaire that he had ringing in his ears 
(i.e., tinnitus) which he first noticed during military service 
and is now constant.  He similarly told the private audiologist, 
C.A.F., Au.D., that he had bilateral constant tinnitus which he 
first noticed in the mid-1970's.  

The Veteran is considered competent to report the presence of 
tinnitus, and there is no indication from the record that his 
account of current tinnitus is not credible.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is 
capable of lay observation").  Thus, the presence of current 
tinnitus is also sufficiently shown for the purposes of this 
adjudication.  

Because the medical evidence establishes that the Veteran has a 
current diagnosis of bilateral hearing impairment and of 
tinnitus, the Board will next consider whether the evidentiary 
record supports in-service incurrence.

The Board notes that the Veteran is competent to report exposure 
to loud noises associated with rifles, mortars, claymores, 
grenades, artillery, etc., in the military.  Although the 
Veteran's DD Form 214 identifies his military occupational 
specialty (MOS) as an administration specialist, which is not an 
MOS that typically involves significant or frequent exposure to 
loud noise, the DD Form 214 confirms that he is in receipt of the 
Sharpshooter Qualification Badge with Rifle Bar, as pointed out 
by the Veteran in his June 2008 claim.  Moreover, we recognize 
that military training involves exposure to noise from weaponry.   

However, the Veteran's STRs are devoid of any complaint, finding, 
or treatment of hearing problems.  

In addition, the Board observes that the Veteran underwent 
audiological testing, as part of his the October 1977 separation 
examination.  The audiological testing was performed by 
audiometer, and the Veteran's hearing acuity was shown to be 
within normal limits at that time.  

The October 1977 separation examination report also shows that 
his "PULHES" profile at separation contained the annotation of 
"1" in the fourth category ("H") for hearing and ears.  The 
PULHES profile reflects the overall physical and psychiatric 
condition of an individual on a scale of 1 (high level of 
fitness) to 4 (medical condition or physical defect below the 
level of fitness for retention in military service).  See Odiorne 
v. Principi, 3 Vet. App. 456, 457 (1992).  

It is further noted that the Veteran specifically denied having a 
history of "ear, nose or throat trouble" or hearing loss on his 
report of medical history dated in October 1977, as he was about 
to leave service.  

Thus, the STRs include no mention of any hearing-related problems 
and, in fact, show that the Veteran denied having any hearing 
problems and demonstrated normal hearing at the time of his 
separation examination.  

The Board additionally observes that the first mention of the 
Veteran having any hearing problems related to service was at his 
May 2008 private audiological examination, the report of which 
was submitted in connection with the present claim for disability 
compensation benefits and included a medical opinion from a 
private audiologist attributing the Veteran's hearing loss and 
tinnitus to in-service noise exposure.  It is notable that the 
private audiological examination was performed approximately one 
month before the Veteran filed his claim with VA.  The Veteran 
filed his claim approximately twenty-one (21) years after 
separation from active service.  See Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (pecuniary interest in benefits may 
affect credibility of claimant's testimony).  See also 38 C.F.R. 
§ 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd 
sub nom. Maxson v. Gober, supra, at 1333 (Fed. Cir. 2000) (it is 
proper to consider Veteran's entire medical history, including 
lengthy period with absence of complaints or treatment).    

Although the Veteran has asserted that his hearing problems began 
in service and have continued since that time, and he is 
competent to report the onset of his hearing difficulties, the 
evidence contemporaneous with service does not support his 
assertion.  As stated above, the Veteran denied having any ear 
problems or hearing loss and his hearing acuity was shown to be 
within normal limits at the time of the separation examination.    

Upon consideration of the foregoing evidence, to particularly 
include the Veteran's own affirmations on the October 1977 
separation report of medical history, the Board does not find the 
Veteran's current account of having had hearing problems and 
tinnitus since service credible and, consequently, affords it 
minimal probative value.  The other documentation included in the 
record and discussed above, which shows that the Veteran denied 
having ear problems or hearing loss and demonstrated normal 
hearing at the time of the separation examination, and shows the 
first complaint of hearing problems many years after service, far 
outweighs the his unsupported lay assertion, and is afforded more 
probative value.  

The Board has further considered the medical opinion evidence of 
record addressing the relative probability of a relationship 
between the Veteran's claimed hearing loss and tinnitus to his 
period of active military service. 

In support of the claim, the Veteran has submitted a letter from 
C.A.F., Au.D., dated in May 2008.  In the letter, the private 
audiologist wrote that he had taken the opportunity to review 
some of the Veteran's service and military records, and referred 
to the Veteran's account of having first noticed bilateral 
constant tinnitus in the mid-1970s and being exposed to the noise 
of rifles, mortars, claymores, grenades, artillery, and loud 
infiltration courses in service.  He noted that the Veteran had 
denied being exposed to any significant amount of noise since 
service.  The private audiologist then made reference to the 
audiometric results shown on an audiogram taken earlier that 
month, and concluded that it is quite likely that the noise 
exposure suffered during military service was the beginning of 
the Veteran's hearing loss and tinnitus.  He reasoned that the 
type and degree of the Veteran's hearing level is consistent with 
noise-induced hearing loss.   

Conversely, the September 2008 VA reviewing audiologist concluded 
that it was not likely that the Veteran's current hearing loss 
and tinnitus resulted from military noise exposure in service.  
In support of his conclusion, the audiologist noted that exposure 
to either impulse sounds or continuous exposure can cause a 
temporary threshold shift; however, it disappears in 16 to 48 
hours after exposure to loud noise.  He also wrote that impulse 
sounds may also damage the structure of the inner ear, resulting 
in an immediate hearing loss; and that continuous exposure to 
loud noise can damage the structure of the hair cells, also 
resulting in hearing loss.  He further noted that, if the hearing 
does not recover completely from a temporary threshold shift, a 
permanent hearing loss exists.  He added that, since the damage 
is done when exposed to noise, a normal audiogram subsequent to 
the noise exposure would verify that the hearing had recovered 
without permanent loss.

In particular regard to tinnitus, the reviewing audiologist noted 
that there is a high correlation between hearing loss, tinnitus, 
and noise exposure.  He wrote that the presence of a ratable 
hearing loss from the service or audiometric configuration 
consistent with noise exposure is a strong indicator that any 
reported tinnitus is also from noise exposure.  Conversely, 
normal hearing from service strongly suggests that any reported 
tinnitus is less likely to be from noise exposure in service.  He 
then concluded that, since the Veteran's hearing was normal at 
separation from service, it is less likely as not that the 
reported tinnitus is from military noise exposure.  He 
alternatively found that the Veteran's reported tinnitus is more 
likely than not due to the existing hearing loss and/or noise 
exposure subsequent to service.

After careful consideration of the medical opinions discussed 
above, the Board affords the opinion provided by the VA reviewing 
audiologist more probative weight than the opinion provided by 
the private audiologist, for the following reasons.  

While both audiologists have specialized medical expertise in the 
area of auditory disorders, the VA reviewing audiologist reviewed 
the documentation included in the Veteran's claims folder, to 
include the audiometric data shown in the STRs as well as in the 
May 2008 private audiogram, and provided a clear and thorough 
rationale based on medical principles known to him as it relates 
to such evidence.      

On the other hand, the private audiologist appears to have based 
his opinion, in part, on the Veteran's unsubstantiated history of 
having first noticed hearing problems in service.  For reasons 
explained above, the Veteran's account is not deemed credible.  
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing 
that a medical opinion premised upon an unsubstantiated account 
is of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (Board is not bound to accept a physician's opinion when 
it is based exclusively on the recitations of a claimant).  

Further, while the private audiologist acknowledged review of 
some of the Veteran's service records, he is not shown to have 
had sufficient information or data to render an informed opinion, 
since he made no mention of the Veteran's denials of hearing 
problems at the time of the separation examination in October 
1977, which is in contradiction to the Veteran's assertion of 
hearing problems that began in service at the private 
examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
302-04 (2008) (private examiner's opinion cannot be rejected 
solely because it was not based on claims file review; the 
central issue is whether the examiner was informed of the 
relevant facts in rendering a medical opinion).

The Board recognizes the Veteran's representative's concern, as 
asserted in the VA Form 646, that the private medical opinion had 
been disregarded solely because it was not based on review of the 
claims folder.  However, the Board has carefully weighed the 
medical opinions and affords the private medical opinion less 
probative value than the VA medical opinion for reasons explained 
above, not because it was rendered without review of the claims 
folder.  See Nieves, supra.   

Thus, in summary, the credible and probative evidence is against 
finding that hearing loss and tinnitus began in service, were 
manifested to a compensable degree within one year of separation 
from service, or are otherwise related to active service, to 
include any noise exposure therein.  Consequently, the 
preponderance of the evidence weighs against the award of service 
connection for either disorder.  Service connection for hearing 
loss and tinnitus must, therefore, be denied.  

In reaching these conclusions, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), reasonable doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the Veteran's claims in this case, and that doctrine 
is not applicable.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 
supra.


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


